Title: From George Washington to Major General Nathanael Greene, 1 August 1779
From: Washington, George
To: Greene, Nathanael


        
          Dr Sr
          West point 1st Augt 1779
        
        As there is a charge brought against Col. Hooper and a trial must be the result there would be an impropriety in giving him a discharge, unless he consents to the process taking its course as if he were still in

the department under this condition you are left to act as you think proper. I am Yrs &c.
        
          G.W.
        
      